Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
	
Election/Restrictions
The applicant has elected Group I (claims 30 and new claims 33-44) without traverse.
Newly submitted claims 45-48 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 45-48 are drawn to a composition comprising the polymer of elected Group II and other additives they belong to a new Group III.  The restriction as stated in the previous office action is repeated here as such.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §1.143 and 1.144.  See  37 CFR  1.142(b) and  MPEP  § 821.03
Accordingly, claims 45-48 are withdrawn from consideration as being directed to a non-elected invention.  
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 30 and 33-44 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 30 recites the limitation of “RMPEKK”  and “RPPEKK”  There is insufficient antecedent basis for this limitation in the claim.  The term “, and” should be moved after “(1)” in claim 30 and “(7)” in claim 37. The period in formula (8) in claim 37 should be deleted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 and 33-44 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 1974631A listed on IDS and ISR).
Giyoubu (claims, abs., examples) discloses a copolymer of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The ratio (Ex.13) of 1,4- 4-bis(4-fluorobenzoyl)benzene to 1,3- 4-bis(4-fluorobenzoyl)benzene is 7/3-2.3:1.  No chlorine compound has been used in the synthesis, so no residual chlorine would exist. 
The copolymer would inherently exhibit the claimed properties of Tg, (Hf), Tm, Td, and Tg, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  Zhou is silent on claimed viscosity but teaches the molar ratio of comonomers is 1:1, the same as that of (iv) in instant method claim 16, and using the same solvent of diphenylsulfone as that of instant Ex.10.  The reference teaches a process (Ex.13) of making and raw materials that are indistinguishable from the instant process.  In light of this, it appears that the adduct would have inherently possessed the claimed viscosity, because stoichiometry determine the molecular weight and viscosity of the polymer in a condensational polymerization process.  See MPEP § 2112.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766